Exhibit 10.10


EXHIBIT C


NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


COMMON STOCK PURCHASE WARRANT


MEEMEE MEDIA INC.


Warrant Shares: 2,000,000
Initial Exercise Date:
March 5, 2015



THIS COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for value
received, KF Business Ventures, LP, a California limited partnership (the
"Holder") is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after the date
hereof (the "Initial Exercise Date") and on or prior to the close of business on
the five (5) year anniversary of the Initial Exercise Date (the "Termination
Date") but not thereafter, to subscribe for and purchase from MeeMee Media Inc.,
a Nevada corporation (the "Company"), up to Two Million (2,000,000) shares (the
"Warrant Shares") of Company common stock (the "Common Stock").  The purchase
price of one share of Common Stock under this Warrant shall be equal to the
Exercise Price, as defined in Section 2(b).


Section 1.     Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Secured Promissory Note
(the "Note") between the Holder and the Company dated February 3, 2014, as
amended by a First Amendment dated October 9, 2014 and a Second Amendment dated
March 5, 2015.  All capitalized terms not otherwise defined herein shall have
the meaning given to them in the Note.


Section 2.     Exercise.


a)     Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of
1

--------------------------------------------------------------------------------




a duly executed facsimile copy of the Notice of Exercise Form annexed hereto;
and, within three (3) trading days of the date said Notice of Exercise is
delivered to the Company, the Company shall have received  payment of the
aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier's check drawn on a United States bank.  Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) trading days of the date the final Notice of Exercise is delivered to
the Company.  Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.  The Company shall
deliver any objection to any Notice of Exercise Form within two (2) trading days
of receipt of such notice.  In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.


b)     Exercise Price.  The exercise price per share of the Common Stock under
this Warrant shall be Ten Cents ($0.10), subject to adjustment hereunder (the
"Exercise Price").


c)      Mechanics of Exercise.


i. Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Company's transfer agent to the Holder by
crediting the account of the Holder's broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission ("DWAC") system if the Company
is then a participant in such system and either (A) there is an effective
registration statement permitting the resale of the Warrant Shares by the Holder
or (B) the shares are eligible for resale without volume or manner-of-sale
limitations pursuant to Rule 144, and otherwise by physical delivery to the
address specified by the Holder in the Notice of Exercise within 10 Trading days
from the delivery to the Company of the Notice of Exercise Form, surrender of
this Warrant (if required), and payment of the aggregate Exercise Price as set
forth above (the "Warrant Share Delivery Date").  This Warrant shall be deemed
to have been exercised on the date the Exercise Price is received by the
Company.  The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
2

--------------------------------------------------------------------------------




Warrant has been exercised by payment to the Company of the Exercise Price and
all taxes required to be paid by the Holder, if any, pursuant to Section 2(d)(v)
prior to the issuance of such shares, have been paid.


ii. Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.


iii. Rescission Rights.  If the Company fails to cause the Company's transfer
agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery
Date, then, the Holder will have the right to rescind such exercise.


iv. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall, at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price or round up to the next whole share.


v. Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder, and such other
documentation as the Company may require regarding the investor status of the
assignee, as a condition thereto, the payment of a sum sufficient to reimburse
it for any transfer tax incidental thereto.


vi. Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.


Section 3.     Certain Adjustments.


3

--------------------------------------------------------------------------------




a)     Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re‑classification.


b)     Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.


c)     Notice to Holder.


i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.


ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed
4

--------------------------------------------------------------------------------




to the Holder at its last address as it shall appear upon the Warrant Register
of the Company, at least 20 business days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder is
entitled to exercise this Warrant at any time up to and including five (5)
business days prior to the record or effective date of the event triggering such
notice (provided such date is prior to the Termination Date).  Additionally, if
this Warrant is not exercised in full by the Holder at any time up to and
including five (5) business days prior to the record or effective date of the
event triggering such notice, then any successor-in-interest to the Company in
any transaction contemplated in (D) above shall assume the obligations of the
Company herein to provide the Holder with comparable rights to purchase the
securities received by the common stock shareholders of the Company in the
transaction, including the amount of shares, exercise price and term of this
Warrant.


d)     Favored Nations Provision; Acquisition Financing.   Other than in
connection with the Excepted Issuances, from the date of this Warrant and until
the first to occur between (i) the date which all the warrants have been
exercised by Holder under this Warrant or (ii) the Termination Date, if the
Company shall issue (the "Lower Price Issuance") any Common Stock or securities
convertible into or exercisable directly or indirectly for shares of Common
Stock to any person or entity at a price per share or conversion or exercise
price per share which shall be less than the Exercise Price in effect at such
time, without the written consent of Holder, then the Exercise Price shall
automatically be reduced to such other lower price of the Common Stock or
securities convertible into or exercisable directly or indirectly for shares of
Common Stock which are issued in the Lower Price Issuance.  Common Stock or
securities convertible into or exercisable directly or indirectly for shares of
Common Stock issued by the Company for no consideration or for consideration
that cannot be determined at the time of issue will be deemed to have been
issued for a price per share as determined in good faith by the Company Board of
Directors.  "Excepted Issuances" shall be issuances by the Company of its Common
Stock or securities convertible into or exercisable directly or indirectly for
shares of Common Stock (i) in full or partial consideration in connection with a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of corporation or other entity so long as such
issuances are not for the purpose of raising capital; (ii) in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not for the purpose of raising capital; (iii) to any consultant,
advisor, employee or member of the Board of Directors of the Company or any of
its
5

--------------------------------------------------------------------------------




subsidiaries for services provided or to be provided;  (iv) as a result of the
exercise of this Warrant;  and (v) as a result of the conversion or exercise of
any securities convertible into or exercisable directly or indirectly for shares
of Common Stock which are issued and outstanding as of the date of this
Agreement.   The provisions of this Section 3 d) shall not apply to the Exercise
Price for any warrants which have been exercised by Holder prior to the date of
the Lower Price Issuance.


Section 4.     Transfer of Warrant.


a)     Transferability.  Subject to compliance with any applicable securities
laws and the reasonable conditions and documentation required by the Company
(including investor representations by the assignee), this Warrant and all
rights hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares without having a new Warrant issued.


b)     New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Exercise Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.


c)     Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the "Warrant Register"), in
the name of the record Holder hereof from time to time.  The Company may deem
and treat the registered Holder of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary.


Section 5.     Piggyback Registration Rights; Acquisition Registration Rights. 
If, at any time Holder owns Warrant Shares or has unexercised warrants to
purchase Warrant Shares under this Warrant, the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the
Company's stock option or other employee benefit plans, then the Company shall
deliver
6

--------------------------------------------------------------------------------




to Holder a written notice of the Company's determination to file the
registration statement and, if within fifteen days after the date of the
delivery of such notice, Holder shall so elect in writing to the Company, the
Company shall include in such registration statement all or any part of such
Warrant Shares as Holder elects to be included in the registration statement,
subject to customary underwriter cutbacks applicable to all holders of
registration rights and Holder's execution of customary representation
documentation.  Additionally, Holder shall be granted the same registration
rights for the Warrant Shares as any registration rights which are granted to
the investors in any Company financing completed in connection with the
Acquisition.


Section 6.     Miscellaneous.


a)     No Rights as Stockholder Until Exercise.  This Warrant does not entitle
the Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof as set forth in Section 2(a).


b)     Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.


c)     Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then, such action may be taken or such right may be
exercised on the next succeeding business day.


d)     Authorized Shares.


The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed. 
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
created by
7

--------------------------------------------------------------------------------




the Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).


Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.


e)     Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Note.


f)      Restrictions.  The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws.


g)     Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder's rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys' fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.


8

--------------------------------------------------------------------------------




h)     Notices.  Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Note.


i)      Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.


j)      Remedies.  The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.


k)     Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by the Holder or holder of Warrant Shares.


l)     Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.


m)    Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.


n)     Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.










9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.





 
MEEMEE MEDIA INC.
             
By:
/s/ Martin Doane
Martin J. Doane,
Executive Chairman















10

--------------------------------------------------------------------------------






NOTICE OF EXERCISE


TO:MEEMEE MEDIA INC.


(1)       The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.


(2)     Payment shall take the form of lawful money of the United States;


(3)       Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:


_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)    Accredited Investor.  The undersigned is an "accredited investor" as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
_________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
_____________________________________________________________________
Title of Authorized Signatory:
______________________________________________________________________
Date:
________________________________________________________________________________________










 

--------------------------------------------------------------------------------







ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________



     
Dated:  ______________, _______
                 
Holder's Signature:
_________________________________________
       
Holder's Address:
_________________________________________
         
_________________________________________







Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.












 